 
 
  

“20-cv-00881-P Document 10 Filed 09
NMB-cv-o09e1-P iled 09/24/20 . Page 1 of 19 PagelD 338

  

 

JeR'S CIV, RIGHTS COMPLAINT (Rev. 05/2015) OS DISTRICT ro,
IN THE UNITED STATES DISTRICT COURT Sebatatdes

SEP 24 2020

 

 

By

NORTHERN DISTRICT OFAEXAS
FILED

FOR THE NORTHERN DISTRICT OF TEXAS \\

| conten: seererrarretaormed
CLERK, U.S. DISTRICT COURT

eg

We

 

 

EMC Coreuyelt. Fort Wocko Tx ee

Place of Confinement
CASE NO, 4:20-cv-881-P

(Clerk will assign the number)
Vv

Woyrcon Core
Defendant’s Name and Address “See TMC, Corevoelt

Defendant’s Nam@and Address “Fy Work 1 “Hol 2")
LA Putky

Defendant’s Name and Address
(DO NOT USE “ET AL.”)

 

 

INSTRUCTIONS - READ CAREFULLY
NOTICE:
Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep a
copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

3, You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as “VENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.
Case 4:20-cv-00881-P Document 10 Filed 09/24/20 Page 2of19 PagelD 339

 

FILING FEE AND IN FORMA PAUPERIS (IFP)

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, settmg forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma pauperis
data sheet, from the law library at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “... if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, ifappropriate, assess
and collect the entire filing fee or an initial partial filing fee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4, Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed in
forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting it
to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS?” and shall not include any motion for any
other relief. Failure to file a NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I PREVIOUS LAWSUITS:
A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? __yes XNO

B. If your answer to “A” is “yes,” describe each lawsuit in the space below. (if there is more than one
lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)

1. Approximate date of filing lawsuit:

 

2. Parties to previous lawsuit:
Plaintiff(s)
Defendant(s)

Court: (If federal, name the district; if state, name the county.)

 

 

Cause number:

 

Name of judge to whom case was assigned:

 

 

Disposition: (Was the case dismissed, appealed, still pending?)

ran Ww Ss &

Approximate date of disposition:

 
Case 4:20-cv-00881-P Document 10 Filed 09/24/20 Page3of19 PagelD 340

 

Yi.

~ oL.

IV.

PLACE OF PRESENT CONFINEMENT: FMC Careuwell

EXHAUSTION OF GRIEVANCE PROCEDURES: Duero could AG" 4
“—O Prejuidge '

Have you exhausted all steps of the institutional grievance procedure? __YES X NO

Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

PARTIES TO THIS SUIT:
A. Name and address of plaintiff: Geneai= S(007TNeW 2FIOIOSUS0
Feckirot Medicat Conter Cavauoetl
VSPaoy 21139 Toctwartin Te 1 129

B. Full name of each defendant, his official position, his place of employment, and his full mailing address.

Defendant #1: Warden Carr EMC CarayuseKh
PoPox 2137 T4 wovtn Te 71279

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Tot
abvee, of a and Gnnuceut: punicnmunt

Defendant #2: LA Arkon AEM C

Pretty describe the act(s) or omission(s) of this defendant which you claimed harmed you.

tu olouse nite! ¢phusical indie ( rolakionsctumanny consh -
rarer) rigs

Defendant #3: LA. You er “ENC Cavauselh
VeRox 27139 e+ Wooten Te “1627
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

San Of  clbove

Defendant #4: Mires Cole- Rawls e MUG Cavevoeh
“VSProx 211397 EeWor MW Te Twi?
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Save as, above.

Defendant #5: LY Vor okey _ EM CC. Caravuscell
Box 2ZUAT FtWor a Tx TAZ]
Briefly describe the act(s} or omission(s) of this defendant which you claimed harmed you.

BOWE Os OWOYe

Defendanttele Mectical Directors Dr Lonaham FuCCamgeacdh
PSB 21137 Er Wot Tx VEN2"]

Saw 03 aove

 
 
 

 

  
Case 4:20-cv-00881-P Document 10 Filed 09/24/20 Page4of19 PagelD 341

 

Vi

VIL

VILL.

STATEMENT OF CLAIM:

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give
any legal areuments or cite any cases or statutes. If you intend to allege a number of related claims, number
and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY
STRIKE YOUR COMPLAINT.

arene CaTENNGUNTTTS LANG ldect wi call Chom, that sianisas on

 

 

   

Poe feskion, ar keeakment 7. COULD: I O. 1 Phaysrcend assubks

 

 

RELIEF:

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.

penne, gens, compensodhion), caduce
awe ane . La AA AQAAO ANA Ce

    

GENERAL BACKGROUND INFORMATION:

. State, in complete form, all names you have ever used or been known by including any and al] aliases.

' “Genes ae. 501 Zen lez: ye Ger CBE» Cepia :

 

 

B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal
prison or FBI numbers ever assigned to you. .

iY TOSBYNBEO

SANCTIONS:
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES NO

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

Court that imposed sanctions (if federal, give the district and division):

 

Case number:

 

Approximate date sanctions were imposed:

 

Bw Ny

Have the sanctions been lifted or otherwise satisfied? YES NO
of O

Case 4:20-cv- (00881- , BoGuert To Filed 99/24/20 Page5of19 PagelD 342
Cause. Ot Actic ")
7 Ne lodio. OF eth au hw Lend mevit |

rison_audner thes did NOt fake the
a inmates needs. aur LAG.G. worle Wide. Fan denice ve ee
. We. consideration and -cid ET “provide... comp MWhle
£ges (hes. xher, met oc meet “ewdize sandards

F decenty”, _
“Ae Del vherccl€ TadiCerence.. oe

Cth Ext rene ond woyst ey €A_security Yo. a
MEAS ULES WAN letk therwef het a
a ow wa to “Negative” COV IB I. aomates too
concen ‘beiwe Qc OCR inte _ becoming” * posttwe.” ‘earth _

crate penne NS W-LT. costing. iwes. and. Sac her SakFening.«..

The)

 

  

3s Denial of A wy Useahnents.. __
GQ) Phy Sitch,
ce _®. Wena | ee -

ML. I Unngeeasan'd “ancl. wanton. Helichion ne

OF Pain: ee eee
Prison. OF CIAAS pees, res pane. te t-o alle ee
Vid-| cont espe

Sour GeriouS Medical needs.
Not be taken aS Non-sertous and eke iS. Coa __

— eae Nd 18 Wandled nere atk NC Carswell —

 

 

 

 

 

 

Wews tn were &
clothes. & beddin AG. Sac |e clays. PS ce

We. Sich, worth. COVI@= Ae.

cn eoon _&: Far\uve Ao allow themmates +0. Qsope
_ OAS Pose. oF Wastes x vwolake he oe

oe _ Ramendmenk. MLefsjne wmates. Ww. co Ss uneaenn
_aNocths were Yreatened Qun. point. Ce
over restroom needs. and. Meee VAC oo occ on
_ kWieeding en. them selves. ana ae ss
6%). they 6e\VveS We.coece. “dol You... eh

. - | Ly. # ia Peanced Bu TLEeeR- ‘tts bad eno

5: Uething & Bedding
sone _ £ “uw ear. Same...

 

 

  

 
 

    
Case 4:20-cv-00881-P Document 10 Filed 09/24/20 Page6of19 PagelD 343 @)

 

a Aad Yold. are. Bceatang 7 while LT: jan Tony

ee ae tas, Ww Gndish ing Great is, £7. AATHOAY

oo co hE, going. into Geils. WOQUING_ae round a. shotgun.

Noe king WEADOKN as King “Loho's qerhaa..ghek....

today because. soyne.l0 isi" and alse Oy We

me eeu BNA, Kaun ine 15) st “yall are avouwr 71. seg whee _.
_ Em a avon ef . ope

7 No access +0. Hy NN 25 oC COMM SSA .
these provided byw institutic 045 inet
aS hose on. COMM SSAC SWICE We Bere
__ Not pecmitred +o shop, We alsa hack Signs. .

es posted Ly ery ere about washing OAT ands

_ Frogveathy ave yo Covin-l¢.. Vet of sevewa®
OCCASSIONS , Fer Several) Gaus ‘akon tind, canoer
oF Hand Soap in dhe Restrooms.

———e O HOT yneals Sor Badeays and awen. sack
meals, rete (ced +o by iT. ANTHOANY QS
“POS NAST ES” On Several OCCASSIONS
there Was MoLDED \unchmveat and mw
yeoerabies (yok sere PrROLdO
. _ slime .«§ ouen bcooalyy +o the aFMicecs
a ——attedAion. were Lolth “dere ZO
lor AMak 1s wncct WE heave ~’o gwesall no .
MA Sencha cu eoOVitonmen*s 15 a basic.
Yuma need Shah a penal Lastrkeian
must orevide™ ,

a Not: Pro AL proper EE pes ex CDC
; oi de oe 5. “ebe. Even, fe Gloves at
ANN Ska £E Mem ed AS i the OCQricers
Union hee alse dong a \ao suit foc
a NOI 0 made +o Look. 1d Hazardevs
Cond Mnens and Net Provided or PPE.
SelG- car€_ iS some Shag hat’ Sy AG ke a\locaed

 

 

 

 

 

 

 

$e

oe NO Bvec- - Crow ding and NO Secial. Disteaclig
ents Sere. aretiwomen to on approx madly
8’ X\0! ce\\. hal has_a ses oF bunhe

 
Case 4:20-cv-00881-P Document 10 Filed 09/24/20 Page 7of19 PagelD 344

 

nes prom. to 7estire

ADE A.S 4 oes k with attacheh chal and

4. Lo ckecs. There Sore. UWE. could socia\ _ me

  

— distance. cand. were. Sread +e live in ceMS. .
. --wihh.. posvie. COVID-19. jamates., Lawekes
_ thakwere very I. ondwith.a. otal.
WwW AifFecence. Sox. eh. LOMcS gea\ Yh.
TC nmoies oho hed tested Jeaadhve. I+ ty
- oSitwe, peg heen _
wing inthe Same. ce Ss. with Se cious \y Sick.
ce LY WACE tes which. .cou)d. otto be moved.dc
Ov et Crmvoch ing. +

 

 

 

 

 

we Wave sutleced. Oo. “mu ually enforcing _

_eCeck Ahear YlokUles Aho. ALCON Hon of ~

 

A. Smale, (dent Fiabe um av VY iced.

 

_ ‘or dea to become _onconshiuiiocaal in.
— COWMANARON »

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:20-cv-00881-P Document 10 Filed 09/24/20 Page 8of19 PagelD 345

C.
D.

Executed on: Sep \Q +h 20 aS

Has any court ever warned or notified you that sanctions could be imposed? YES X NO

If your answer is “yes,” give the following information for every lawsuit in which a warning was issued.
(if more than one, use another piece of paper and answer the same questions.)

1. Court that issued warning (if federal, give the district and division):

 

2. Case number:

 

3. Approximate date warning was issued:

 

DATE

 

 

(Signature of Plaintiff)

PLAINTIFF’S DECLARATIONS

1.

w

Signed this

I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
and correct.

L understand, if I am released or transferred, it is my responsibility to keep the court informed of my
current mailing address and failure to do so may result in the dismissal of this lawsuit.

1 understand I must exhaust all available administrative remedies prior to filing this lawsuit.
understand I am prohibited from bringing an in forma pauperis lawsuit if | have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am under
imminent danger of serious physical injury.

J understand even if I am allowed to proceed without prepayment of costs, lam responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

(a day of September, 20 ZC) |
(Day) (month) (year)

 

 

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.
S

Case 4:20-cv-00881-P Document 10 Filed 09/24/20 Page9of19 PagelD 346

 

x re

De caumen + List

 

 

 

/ — AW 4B Declarodions on evenys,
a —tcearMen ys. Cicely andin humane _ cece
a FACOCS lich provide doles ,Ainwes
ae and names as evidence of: fact. tse ee

See igh ok Name. ef Provided) oe
ee . Catached ). ..

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:20-cv-00881-P Document 10 Filed 09/24/20 Page 10o0f19 PagelD 347

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION

FAITH M. BLAKE,

(No. 73053-279),

LA TOYSHA GIBSON,
(No. 44161-177),
TIFFANY SNODGRASS,
(No. 20160-043),

DELISA WILLIAMS,
(No. 99950-051),
TRACIE CARTWRIGHT,
(No. 67271-019),
CRYSTAL HAMANN,
(No. 66795-3890),
MEGAN SCOTT,

(No. Number),

ARIEL BISHOP,

(No. 27411-009),

TANYA TORRENCE,
(No. 57104-0983),

CLARA POORBEAR,
(No. 20937-035),
GENESIS GONZALEZ,
(No. 19703-480),
JULIANA LOURDE,
(No. 28023-078),

WINDY PANZO,

(No. 15967-0359),
SAMANTHA FORSYTHE,
(No. 31158-064), |
ANDREA BROOKS,
(No. 28601-380),
CARRIE ALLRED,

(No. 31517-045),
ANGELA REYNOLDS,
(No. 50702-177),
VICTORIA MARTINEZ,
(No. 74453-479),

MINDY CASAS,

(No. 57122-177),

NIKKI GRAHAM,

(No. 17369-046),

CO LP LP SP LP LP LP LP LL LP IT IP LP OP LP AP LP LP LP AP LP PAP LP SP SP LP LPL SP) LAP) EPP LP SF EP LLP FA
Case 4:20-cv-00881-P Document 10 Filed 09/24/20 Page11o0f19 PagelD 348

 

MARIA RENDON,
(No. 43141-308),
JESSICA CHRONISTER,
(No. 27884-064),
JESSICA HOLL,

(No. 55333-177),
PEDRA CRUZ,

(No. 34488-479),
PEGGY CHAFFIN,
(No. 70653-061),
KENDRA WARD,
(No. 53803-177),
DAVI BAILEY,

(No. 22215-040), |
SHANA CASTILLO,
(No. 21287-084),
SARAH ALRED,

(No. 25514-479),
ALEXIS DuMARCE,
(No. 17635-273),
JENNIFER BARELA,
(No. 89655-051),
JENNIFER GUTRIDGE,
(No. 40307-408),
LACEY MOORE,
(No. 28516-009),
TESA KEITH,

(No. 58769-177),
ERIKE MIJAREZ,
(No. 99247-380),
CAROLINA MEDELLIN,
(No. 98155-051),
SHAWNA ENLOE,
(No. 03306-479),

AMY ROBERTSON,
(No. 12574-028),
CANDICE KLEIN,
(No: 26623-078),
YVETTE AVILA,
(No. 66447-298),
EUGENIA ROWLAND,
(No.13940-273),

COD 6G 8G? GOR COR UG? SOD OD COD WGP WOT UOT WOR WO? SOD LED WON UD 00) CON UOT CE CON COD 002 0 UO OG EE EP
Case 4:20-cv-00881-P Document 10 Filed 09/24/20 Page12o0f19 PagelD 349

 

ANIKA FOLSOM,

(No. 32338-064),
ANGELA CUPIT,

(No. 49717-177),
CYNTHIA BAXTER,
(No. 04314-063),
VILLISCIA THOMAS,
(No. 18044-030),
STEPHANIE WALKER,
(No. 22305-026),
GEORGIA GREGG,
(No. 09233-479),
DAKOTA GARMANY,
(No. 53454-074),
DESIREE WADE,

(No. 15254-028),
LAURA SHAUGER,
(No. 68517-066),
WENDY ESPINOZA,
(No. 12293-0160),
TIFFANY MANKIN,
(No. 14517-078),
BARBARA COMNEHAN,
(No. 28121-045),
SHELLY MIXSON,

(No. 12079-480,

AMY TEDDER,

(No. 14975-4890),

LACI LANDERS,

(No. 38956-379),
BRANDI MOORE,

(No. 37492-480),
GLORIA BELTRAN,
(No. 23013-479),

MIA MITCHELL,

(No. 26852-078),
RANEEM HOURANI-MARTINEZ,
(No. 18540-479),

KERRI KIETH,

(No. 45557-177),
CHRISTINA WILLIAMS,
(No.20552-035),
CHRYSTAL LARCADE,
(No. 10875-010),

1.
No
I
Case 4:20-cv-00881-P Document 10

CRYSTAL THOMAS,
(No, 27832-078),
KRISTINA KOEHN,

(No. 15271-6062),

ROSE MYERS,

(No. 08419-063),

LAURA HERNANDEZ,
(No.'38575-379),

ASHLEY VANDENBURG,
(No. 77327-061),
VERONICA VALENZUELA,
(No. 50918-051),
CHRISTINA JUAREZ,
(No. 48416-177),
MIRANDA FOURNIER,
(No. 20566-078),

TARA CHILDRESS,

(No, 27847-0485),

Plaintiffs,

Vs,

Filed 09/24/20 Page 13 of 19 PagelD 850 |

OPO LP GP AP LD LD CD DD Lh LL ca te en teh ton ten ttn ton eon

Civil Action No. 4:20-cv-00807-P

 

 

 

 

 
_ Case 4:20-cv-00881-P Document 10 Filed 09/24/20 Page 14 of 19 PagelD 351 @®

ai 7h ik

Decumeny List

 

~@y, Nidleo af. ACen s, Moy LY. ANTHO wy

nk LT RO TLE jn_tousma_Oark a Nea

ce ae pe eam nT a oO ense\ VI AY), ves Vaacslocs YV-C seal. ce
a Ao ebsain ho Ce ctade.: a
eee en AT Loox ave +o Ko A a dex 3 AQ)... OC. igs nal _

—— LOMA Da yAT oe

OF Act tons lov UT. ASSET
and LT. BTL ER wm Howsulg vot 4s00ttk
a Fectago _ to showe.of use © € Src€ and
_ercachiee of andi Checence and cruelty,
~ Counse\ needec to ebtam evidence
_wbe fore its MISS AN _«
—- Shows re peaked “G\WUSL AS a ater. LON enn
©f coendoned Behavior by FMC Cacswe \\
ShaEE menbecs.
~ Pec ule B4H(a), FED. Riv, P
evidence ude ne Teguested |

(S) Exhibit) of “Phone Conclom. ‘ou pwned
4-0 Courts in_oef¢ sila complaint -

(to) Exiibch ef Wasks ‘hat wece eroded

Lo tho mmates . See. Mask exbth oo

Wor Lama Q comp lain ofGeced in
I oa 9' Brake Ve Warden Cort , UL 99 -CU-OOROT-P
~ Masks BoOl weet Week CDC avidelines
and alae wmembors hove alSo sued EUC
Carswell Soc Mot romading pp eopec PPE gear)
need ¥ hey Aid nok eLOV ‘ADIT to there 6:39
BASE, nen Snow \eow do = wine indcFerence
 Nadder. ence. She snsaacdes. 2. _

 

 

 

 

 

 

 

 

 

 
‘Case 4:20-cv-00881-P Document 10 Filed 09/24/20 Page 15 of 19¢ aay 352

or
e Cvldonce
A Lacs Seeneme eo.
Women say they face COVID at Fort Worth prison Bho CA RAONG
StarTelegram ©. Worth Tacs “npeklun
BY KALEY JOHNSON co Veaboag
AUGUST 31, 2020 05:00 AM , UPDATED AUGUST 31, 2020 03:29 PM a

Inmates incarcerated at the only federally-run medical prison for women in the country say they have been subjected
to a “house of horror” over the past few months.

As of Tuesday, 73 women have signed onto a potential class-action suit against Federal Medical Center Carswell, its
warden and several officials and officers.

In more than 200 pages of handwritten testimony, women describe meals of rotten food, negligent medical care and
malicious treatment as COVID-19 ran through the prison.

“White the public only hears one side of the major business (BOP and FMC Carswell), the
forgotten lives of mothers, daughters, grandmas, granddaughters, sisters all live against every
CDC guideline,” the lawsuit says.

in response to allegations of mistreatment at FMC Carswell, the Bureau of Prisons sent a statement on its general
policies for handling COVID-19. In part of the statement, the BOP said its care and treatment of inmates follows
CDC guidelines “with regard to quarantine and isolation procedures, along with providing appropriate treatment.”

The statement also said the majority of inmates who tested positive for COVID-19 are asymptomatic,

PRISON LOCKDOWN

FMC Carswell, located in northwest Fort Worth, has been a medical women’s prison since 1994. The facility, which
currently houses about 1,300 inmates, has a checkered history of accusations of sexual assault and medical neglect.
Most women are serving sentences for drag or white-collar crimes and have medical issues.

In April, a woman incarcerated at Carswell gave birth via cesarean section while on a ventilator at a hospital. Andrea
Circle Bear died on April 28. She was the first woman in BOP custody to die from coronavirus — she would not be
the last.

The description of what women at FMC Carswell have gone through for the past two months is based on interviews
and the more than 200 pages of written testimony from women in Unit 2 North, the first unit to be hit with COVID-

19,

On June 30, the first cases of community spread began at Carswell, according to the lawsuit and adjoining
testimony. Inmates say a member of staff on the hospital floor was the first person to bring the virus into the prison.

Most of the units in Carswell, such as 2 North, are set up inside a four-story high rise. Cells, which hold four women
in a 7-foot-by-10-foot space, are set on the perimeter of a square with a TV room in the center,

While the facility had already been on lockdown — not allowing visitors or daily outdoor time —- Carswell shut
down the commissary and all activities. For three days, women said, they did not have contact with their families.
The TVs were turned off, officers told the women news stations were airing “fake news” about the prison.

For the next four weeks, many of the women would not be able to go outside, Since the commissary was shut down,
immates said, they also went three weeks without being able to buy items such as soap, aspirin or tampons.

The prison stopped serving hot meals. For 19 days, the women said, they received one sack of food a day — inmates
called them “bag nasties” — which served as lunch and dinner.
Case 4:20-cv-00881-P Document 10 Filed 09/24/20 Page16o0f19 PagelD 353 8

 

The vegetables they would give us were brown and dirty. The meat smelt old. The
muffins had mold on them. The fruit was rotten. They expected us to hold onto
the lunch meat unrefrigerated for hours and eat it for dinner. Juliana Elaine Lourde

The bag usually consisted of “eight pieces of bread, two slices of lunch meat, an apple or orange, half an onion, half
a tomato and a bag of chips,” one woman who asked to be identified by her initials M.S., wrote in her testimony,
“The vegetables were always brown and soft. My bunkie’s bag once contained a fly in the bag.”

The prison removed women from the unit who worked in sanitation or food service so they would still be able to
work. Women received cloth masks that are washed once a week, and staff put up plastic shower curtains in the
open doorway of the women’s cells, inmates said.

THREATENED BY OFFICERS

The night COVID-19 fully hit the prison, women in 2 North said they were subjected to malicious treatment from
two officers. :

On June 30, women were kept in their cells for three hours, and many had to use the bathroom. Some have medical
paperwork that allows them to go to the bathroom without permission, and a group started to line up to use the
restroom. A staff member hit the panic button and said there was a riot.

Two officers, identified in the suit as Lt. Anthony and Lt. Butler, rushed to the unit. Anthony had a riot gun and
Butler carried pepper spray. Anthony waved the gun in the air and said inmates “need to stop testing him,” one
woman, Rugayya Abdul-hakim, wrote. Another woman asked Butler what they had done wrong, and he said that

“they were breathing, and that was enough.”

Adbul-hakim wrote that the men terrified her, triggering her PTSD from a past abusive relationship.

They threatened to take our mattresses and the food from our lockers. Lt.
Anthony called us cows. Lt. Butler, in response to one of the girls asking, ‘What
did we do wrong?" he said, "Y'all are breathing; that's wrong enough!" Ruqayya

Abdul-hakim

‘4 refused to move even though there was blood trickling down my legs. My clothes and linen were both blood
stained. ] was so humiliated,” she wrote.

The lawsuit specifically names Butler and Anthony as defendants.

When asked about this incident and others specifically narned in the lawsuit, the BOP said it does not comment on
pending litigation.

‘NIGHTMARISH CONDITIONS’ IN QUARANTINE

As tensions rose at the prison, COVID-19 cases did, too.

The prison started mass testing in early July. On July 6, 51 women and two staff members were positive. By July 21,
510 women in the prison tested positive for the virus.

According to the lawsuit, women who tested positive were pulled from their cells and sent to a quarantine unit called
M2. They had to leave most of their items behind, which were transferred to an unlocked room where possessions
were quickly stolen.

Faith Blake, the primary plaintiff of the lawsuit, said those women who were quarantined were “treated absolutely
horribly.”
Case 4:20-cv-00881-P Document 10 Filed 09/24/20 Page17of19 PagelD 354 4

 

eo # 8 @

A woman described her time in M2 in a letter to the Star-Telegram. The Star-Telegram is not using her name
because she said she feared retaliation for talking to the media.

The woman said she started showing symptoms of COVID-19 on July 10. She had a cough, shortness of breath,
could not taste or smeil, and she had nasal discharge. She asked her unit manager fo see a doctor, but had to wait 16
hours to be seen by medical staff or be tested.

As a sanitation worker, I did my job to not only clean but to keep staff and inmates
safe by working day and night. 1 feel my efforts have not been appreciated and | have
been punished for being sick. Tanya Torrence

When she tested positive, she was put in a room with six other women in M2. For six days, the woman stayed in the
same clothes. Some women in M2 had been in the same clothes for 19 days, she said. She said two officers at M2
were “wonderful” and “kept the women calm,” and someone checked their temperature and pulse oximetry twice a
day.

But other women reported “nightmarish conditions” in their rooms. One woman, Windy Panzo, said she was placed
in a room with 10 women and “our food is thrown in and kicked in by their feet like we’re dogs.”

Several women described difficulty getting medical care. A group of inmates had to beat on a door for 15 minutes
when a woman's tongue swelled inside her mouth, Panzo wrote.

M.S. wrote that a woman with COVID-19 had a high fever and “staff refused to help her, so she slit her wrists
claiming she was going to die in here anyway.”

In a letter to the Star-Telegram, Joyce Godwin, a woman incarcerated at FMC Carswell,, expressed succinctly the
fear that has taken over the prison: “They call this place a hospital, but it is a house of horror.”

DEATHS AT CARSWELL

Those who tested negative remained in the unit, according to the women in 2 North, which was declared a “positive
unit” in July. Women who tested negative “were left in there to become positive,” Tara Childress told the Star-
Telegram. She, like many women, tested negative multiple times before eventually catching the virus from other
inmates.

Veronica Carrera-Perez, 40, was transferred into a cell with a woman who had already tested positive for COVID-
19, Within three days, Perez started to complain that her head hurt, she couldn’t taste anything and she was throwing
up, a woman who was recently released from Carswell told the Star-Telegram. The woman. who was released after
she corapleted her prison sentence, asked that her name not be used out of fear of retaliation from the BOP.

On Aug. 3, Perez died from COVID-19, four months after she applied for and was denied home confinement. In her
motion for release, she said her medical conditions consisted of shortness of breath and possibly breast cancer,

Not including Circle Bear and Perez, four other women have died from COVID-19-related causes at Carswell.

’ Sandra Kincaid, 69, was the second woman to die on July 14.

On July 20, 51-year-old Teresa Ely died while on a ventilator.

Wendy Campbell, 56, died on Aug. 75
Marie Neba died on Aug. 25

The BOP said in a statement that symptomatic inmates whose condition “rises to the level of acute medical care will
be transferred to a hospital setting; either at a local hospital, or at an institution’s hospital care unit, if they have
one.”
' Case 4:20-cv-00881-P Document 10 Filed 09/24/20 Page18o0f19 PagelD 355 1G

 

I’m only 28-years-old. Will I be able to go home healthy to be a mother to my kids? Or
will | die behind bars? Genesis Gonzalez

Carswell is not accredited ag 4 hospital, so inmates are sent to a focal hospital.

Carswell is not the only prison to struggle with containing the virus. Across the country, 117 people incarcerated in
federal prisons have died from COVID-19, according to the BOP’s website. FMC Fort Worth, a men’s prison, at one
point had the most cases in the country, and FCI Seagoville took that spot in uly. |

Kevin Ring, executive director of the criminal justice reform group FAMM, said the BOP initially treated prisons
like cruise ships — isolated from the world and COVID-19. But prisons are not islands; officers and staff come and
go, bringing and taking home the germs of the community.

“Now we've had a domino effect where it hits a state and it hits the prison, and once it gets into the prison, it’s
wildfire,” Ring said. “There’s no slowing it down.”

RECOVERED?

On Aug. 8, the Carswell warden declared the unit “recovered” and said no one else would be tested for the virus.
The last week of July, the commissary re-opened, women started going outside once a week and hot meals were
served again.

But women say the virus is not over. On Aug. 25, Blake said women are still showing symptoms of COVID-19, but
they are not being tested anymore. Sandra Shoulders, who is an inmate in Unit 1 South, said 34 people were
transferred into her unit on Aug. 25 and they had not been tested.

i have never felt this helpless and insignificant in my life. The negiect that has
happened at this facility has not only put my life and other inmates in danger, but
also the staff and officers. Samantha Forsythe

In a statement, the BOP said the number of positive inmates at Carswell has dropped “as staff have diligently and
safely carried out their responsibilities in accordance with CDC guidelines.” The BOP said the prison follows CDC
guidelines on when inmates should be removed from isolation.

Women also say they still struggle with the emotional toll of the lockdown and how they were treated. Childress,
who has anxiety, has not been able to see a counselor for three months.

“They il have people walk through the units, but that doesn’t help,” she said. “There is no psychological heip or
sitting down one-on-one.”

Childress, and other women in 2 Nerth’s lawsuit, hope to find justice for what they say has been crue] and unusual
punishment. She and Blake stressed that they need to find a lawyer who can help them file the suit as a class action.

On Aug. 24, Judge Mark Pittman ordered that the Carswell lawsuit could not be filed as a class action suit, and each
woman would need to pay a $400 filing fee and file her own lawsuit separately.

Blake and Childress said that some of them have faced retaliation for signing onto the suit.

“Anytime we try to speak up or get up, we’re yanked out, we’re isolated,” Blake said. “We get put in the SHU. They
take our mattresses away from us, so we're sleeping on metal frames. A lot of the women are scared.”

She said some of the women in the suit are being transferred to other prisons. The BOP said it has limited facility-to-
facility transfers, and other inmate movement. “We cannot prove that it’s retaliation, but it’s odd,” Blake said.
 

| Filed 09/24/20. Page 19 of 19 PagelD 356

 

 

 

“LQ

  

 
 

POP cg Bed

str

T) LOL VADoM Week
AVS LS UAVS
AAV ME JO ABI ee

peng) \Y

 

 

 

 

 

:
a

\

oe

 

 

al
ca
Pru
Q
iE
ru
0
faa
C3
ca
ca
rn
Ee
ad
ll
ae
~
co
uf
oe
